DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	
	This action is in response to REMARKS filed 12/17/2021. Claims 17-19 of US Application No. 16/145,188, filed on 04/06/2021, are currently pending and have been examined. Claims 1, 9-13, 17, and 20 have been amended. Claims 1-16 and 20 are allowed.

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
 
Response to Arguments
	Applicant’s acknowledges, see REMARKS 12/17/2021, the interpretation of claims 8, 12, 15, 16, 17, and 18, under 35 USC §112f,  however, the Applicant does not address the interpretation therefore it is maintained.

	Applicant’s arguments with respect to the rejection of claims 1-16 and 20, under 35 USC §103, have been fully considered and are persuasive. Therefore, the previous rejections have been withdrawn.

	Applicant’s arguments with respect to the rejection of claims 17-19, under 35 USC §103, have been fully considered but are not persuasive. Therefore, the previous rejections have been maintained.

	Applicant has amended independent claims 1 and 20 to recite the limitation: 

“…defining a local start position and the local target position within the local search area, the local target position corresponding to a centroid of free space in an adjacent search grid cell of the plurality of adjacent search grid cells and the cost function comprises a cumulative travel distance between the global start position and the local target position corresponding to a previous adjacent search grid cell and a Euclidean distance between the local target position corresponding to the previous adjacent search grid cell and the global target position…”

	This limitation overcomes the prior art of record and together with the remaining limitations of the independent claims places claims 1 and 20 in condition for allowance.

	With respect to claim 17, Applicant argues that the prior art of record does not disclose:
“…each of the local search areas being associated with a subset of the grid cells, the subset of grid cells including a center grid cell and adjacent grid cells surrounding the center grid cell and each of the adjacent grid cells being associated with an obstacle, wherein a current search position is associated with the center grid cell, and wherein local target positions are associated with the adjacent grid cells and each local target position corresponds to a centroid of free space of a corresponding adjacent grid cell;” The Examiner cordially disagrees.

	The amended limitation only requires that each cell be associated with an obstacle. The search grid consists of cells which are associated with one another due to the method by which the search grid is created, i.e., a group of cells all connected to one another. Therefore, if there is an obstacle present in one cell of the search grid then the adjacent cells are associated with that obstacle due to its cell be in connection with all other cells in the search grid. The prior art disclose a search grid with at least one obstacle, therefore the prior art discloses each cell being associated with an obstacle. Thus, the Examiner finds this argument unpersuasive and maintains the previous rejections.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 

“…a cropping module configured to carry out the determination…” in claim 8.
“…a search grid module configured to carry out iteratively the determination…” in claim 12.
“…parameterized trajectory generator is configured to…” in claim 15
“…a path generation module configured to receive…” in claim 16.
“…a search grid module configured to…”; “…cropping module configured to create… “…trajectory modules configured to calculate…”; “…the grid module is further configured…”; “…a path generation module configured to generate…” in claim 17.
 “…grid module further configured…to select…” in claim 18.

Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kohn-Rich (US 2016/0210863 A1, “Kohn-Rich”) in view of Swingler (A Cell Decomposition Approach to Robotic Trajectory Planning via Disjunctive Programming, “Swingler”), and in further view of Yoshida (US 2019/0286766 A1, “Yoshida”). 

	Regarding claim 17, Kohn-Rich discloses autonomous nap-of-the-earth flight path planning for manned and unmanned rotorcraft and teaches:

 A computing system of an autonomous vehicle, the computing system comprising: 

a grid module configured to: (In another embodiment, a computing system includes memory storing executable computer program code and at least one processor, i.e., a grid module, configured to execute the computer program code - See at least ¶ [0031])

[] divide the global search area into grid cells (for path planning, i.e., global and local, the terrain database stores data pertaining to the nodes of a regular grid, i.e., grid cells, covering a rectangular portion of the terrain - See at least ¶ [0010], [0018] - [0019], [0073] and Fig. 3; this terrain data is used in global path planning, i.e., the global space is divided into a regular grid - See at least [0075])  based on a start position and a desired target position, (the global search area contains the global start position and the global target position - See at least ¶ [0075] - [0078] and Fig. 4 Start/Target)  [] 

iteratively create local search areas, each of the local search areas being associated with a subset of the grid cells, the subset of grid cells including a center grid cell and adjacent grid cells surrounding the center grid cell (the path generation process finds the shortest path through the eight-connected grid cells, i.e., a center cell and 8 adjacent cells, graph from a local start to a goal using a Dijkstra algorithm - See at least ¶[0035] and [0078]) and each of the adjacent grid cells being associated with an obstacle, (As shown in Fig. 4 there are obstacles in each cell, however, even in Fig. 8 where it shows empty cells to travel through and cells with obstacles all the cells in the grid are associated with the obstacles, i.e., connected to the cells with obstacles or related by location to the cells with obstacles)

wherein a current search position is associated with the center grid cell, and (the processor is configured to determine a basis line through points at the centers, i.e., centroid, of 8 connected cells, i.e., adjacent search grid cells - See at least ¶ [0031] and Fig. 6)

a cropping module configured to create a local obstacle map for each of the local search areas based on the global obstacle map; (the onboard database is initialized with available coarse terrain mapping, i.e., a global obstacle map. During flight at each computation cycle the information from the sensor suite, i.e., local obstacle maps, is merged and incorporated into the terrain database such that no information is lost. The height and confidence values of each scanned terrain cell are updated, and point links are merged or built accordingly so that new data does not require extra memory - See at least ¶ [0068], [0076] - [0077], and [0114])

a trajectory module configured to calculate, for each of the local target positions a collision free trajectory between a corresponding current search position and the local target position based on a corresponding local obstacle map, (the processor uses a Dijkstra algorithm to determine collision free shortest paths from a local starting point to a local target point within the running grid, i.e., between the current search position and a local target position. The path is generated using sensed local objects, i.e., based on a local obstacle map - See at least ¶ [0075] - [0079] and Fig. 4)

wherein the grid module is further configured, for each of the local target positions, to update the current search position for the next iteration when the local target position deviates from the desired target position; and (when a local navigation path has to be recomputed, the weights of the terrain cells inside the running grid are updated - See at least ¶ [0076] - [0078]; and Fig. 4 additionally, in the worst case scenario, where an extremely large obstacle is detected on the path and running grid path recomputations fail, the running grid may be enlarged successively until a new path is found. The resulting path may not be globally optimal, but it is likely the best possible solution given the in-flight recomputation constraints - See at least ¶ [0089] and Fig. 4)

a path generation module configured to:6U.S. Patent Application No. 16/145,188P72155US generate a collision free path of travel for the autonomous vehicle from the start position to the desired target position based on a set of selected collision free trajectories when the iteration is finished; and (local paths are chosen via a Dijkstra algorithm, i.e., based on a set of selected collision free trajectories when the iteration is finished  See at least ¶ [0078]; the paths are generated from a start position to a local target position - See at least ¶ [0075] - [0079] and Fig. 4)

cause the autonomous vehicle to operate according to the collision free path of travel from the start position to the desired target position. (the path information, i.e., global start and target positions, may be provided to an autopilot of a rotorcraft to implement flight along the path at the determined trajectory and speeds, i.e., a collision free trajectory - See at least ¶ [0060] and Fig. 21)

	Kohn-Rich does not explicitly teach, but Swingler discloses a cell decomposition approach to robotic trajectory planning via disjunctive programming and teaches: 

determine an obstacle density of a plurality of portions of a global search area based on a global obstacle map associated therewith; (the quad tree algorithm works by recursively dividing the workspace into cells and labeling those cells as FULL, EMPTY, or MIXED. A cell is characterized as FULL if its interior is completely contained in a C-obstacle, as EMPTY if its interior intersects no C-obstacles, and as MIXED otherwise, i.e., determines the obstacle density of the cell - See at least pg. 28, §5.1 Quadtree Decomposition)

wherein a size of each of the grid cells is based on the obstacle density of a corresponding portion, (the technique begins by dividing the workspace into four quadrants, which are then labeled. If a cell is FULL the algorithm does nothing. Cells labeled EMPTY are added to the set of void cells. If a cell is MIXED, it is divided into four equally sized quadrants, which are then labeled and stored, ignored, or divided accordingly. The quadtree decomposition recursively divides MIXED cells until a minimum cell size, or resolution, is reached, i.e., the size of the cell is determined based on the obstacle density - See at least pg. 28 §5.1 Quadtree Decomposition)

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the autonomous nap-of-the-earth flight path planning for manned and unmanned rotorcraft of Kohn-Rich to provide for the quadtree decomposition algorithm, as taught in Swingler, because cell decomposition is a well-established class of solution methods for robotic path planning in obstacle populated environments (At Swingler pg.27)	

	The combination of Kohn-Rich and Swingler does not explicitly teach “the local target position corresponding to a centroid of free space in an adjacent cell of the plurality of cells”. However, Yoshida discloses simulation device, simulation method and storage medium and teaches: 

defining a local start position and the local target position within the local search area, the local target position corresponding to a centroid of free space in an adjacent cell of the plurality of cells; (the position determination unit 1144 computes, as to a moving object model 54, a distance of a line segment linking between a current position of the moving object model 54 and a particular point (for example, a centroid, an inner center, or the like) within Cell C4 - See at least ¶ [0160] and Fig. 13)

	In summary, Kohn-Rich discloses that an approach to the solution of the region problem is to subdivide the terrain into regions, place a node at the centroid of each region, connect the nodes of the adjacent regions with arcs (weighted by their length) and search the graph for the shortest path (See at least ¶ [0023]). Swingler discloses position of a node at the geometric center of an adjacent cell. (See pg. 64, §6.1 Entry Nodes and the Connectivity Tree). The combination of Kohn-Rich and Swingler does not explicitly state that the position(s) corresponds to a centroid of free space. However, Yoshida discloses a simulation device and method for determining the movement of an object. Yoshida further discloses that a position determination unit computes a moving object model wherein the object follows a path from a current position, i.e., cell C8, to a target location, i.e., cell C4. The path is determined by taking the centroid of the cell, i.e., in a free cell (C4) the centroid of the cell corresponds to the centroid of free space.

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the autonomous nap-of-the-earth flight path planning for manned and unmanned rotorcraft of Kohn-Rich and Swingler to provide for the centroid simulation device and method, as taught in Yoshida, reduce a load for computing behavior of a pedestrian or the like while suppressing inaccuracy in simulation. (At Yoshida ¶ [0013])

	Regarding claim 18, Kohn-Rich further teaches:

wherein the grid module is further configured, for each of the local target positions, to select a collision free trajectory from a set of collision free trajectories generated by the trajectory generator, (path generation between the local start and the target is performed with a Dijkstra algorithm - See at least ¶ [0078]; the Dijkstra algorithm generates multiple viable paths, i.e., collision free, and then selects the shortest path, i.e., a distance parameterized trajectory generation algorithm, from the generated paths) wherein the selection of the respective collision free trajectory is based on a predefined parameter. (the selection in the Dijkstra algorithm is based on a distance parameter, i.e., the shortest distance between the two points - See at least ¶ [0078])

	Regarding claim 19, Kohn-Rich further teaches:

wherein the autonomous vehicle is at least one of an unmanned aerial vehicle, an unmanned ground vehicle, an unmanned underwater vehicle, an unmanned space vehicle, and/or an unmanned vessel. (the vehicle of the invention may be an unmanned rotor vehicle, e.g., helicopter - See at least ¶ [0059])

Allowable Subject Matter
	Claims 1-16 and 20 are allowed.

	The following is an examiner’s statement of reasons for allowance:

The closest prior art of reference is Kohn-Rich discloses autonomous nap-of-the-earth flight path planning for manned and unmanned rotorcraft and teaches an approach to the solution of the region problem is to subdivide the terrain into regions, place a node at the centroid of each region, connect the nodes of the adjacent regions with arcs (weighted by their length) and search the graph for the shortest path (See at least ¶ [0023]). Kohn-Rich further teaches identifying obstacles within a search grid and autonomously navigating through the search grid to avoid the obstacles.

	With respect to claim 1, Kohn-Rich taken either individually or in combination with other prior art of record fails to teach or suggest:“…and the cost function comprises a cumulative travel distance between the global start position and the local target position corresponding to a previous adjacent search grid cell and a Euclidean distance between the local target position corresponding to the previous adjacent search grid cell and the global target position…” in combination with the remaining elements and features of the claimed invention. It is for those reasons that the Applicant’s invention defines over the prior art of record.

	Claim 20 recites substantially similar limitations as claim 1 and is allowed for the same reasons as above. Claims 2-16 are allowed because they depend from an allowed claim.
Conclusion
	 All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355.  The examiner can normally be reached on Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.C./Examiner, Art Unit 3662

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662